DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/04/21 have been fully considered but they are not persuasive.
On page 5 Applicant argues amendments overcome the current rejection, since newly amended claims now require the outflow section of the inner support structure being parallel to a central longitudinal axis of the prosthesis, but rather teaches the outer support structure has diverging distal struts. Applicant concludes that Tuval doesn’t teach the outer support structure with commissure posts parallel to the central longitudinal axis and in particular, teaches away from such an arrangement (without providing support for this statement). 
The Examiner respectfully disagrees that Tuval teaches away from parallel struts, as there appears to be no support for this statement. As regards newly added claim limitations, the Examiner refers to the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 is indefinite for referring to “a central longitudinal axis of the heart valve prosthesis” with improper antecedent basis.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 41-43, 45-46, 48-49 and 51 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tuval et al. (US 20080071369 A1) hereinafter known as Tuval.
Regarding claim 41, Tuval discloses a heart valve prosthesis ([0636] cardiac valves) comprising:
a frame comprising:
an expandable inner support structure (Figure 2b) having a radially compressed configuration ([0083] collapsible) and a radially expanded configuration (Figure 2b), the inner support structure including an inflow section (Figure 2b, bottom half) and an outflow section (Figure 2b, top half); 
an outer support structure coupled to the inner support structure (Figure 17 item 14) and comprising a plurality of commissure posts parallel to a central longitudinal axis of the heart valve prosthesis (Figure 17 item 20; [0645]), and at least a first engagement arm and a second engagement arm (Figure 17 items 22) which are configured to capture native valve leaflets (this is stated as an “intended use” of the engagement arms: the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Tuval was considered capable of performing the cited intended use. See for example, [0080]), wherein a first end of the first engagement arm is attached to a first commissure post and a second end of the second engagement arm is attached to the first commissure post (Figure 17); and 
a valve structure attached to the frame at the plurality of commissure posts within an interior area of the inner support structure (see Figure 17 (which only shows generically the attachment of the commissure posts attaching to the leaflets, but also see Figure 3g item 105 which shows the connection with more details with regards to another embodiment).
claim 42, Tuval discloses the valve of claim 41 substantially as is claimed, 
wherein Tuval further discloses the inflow section comprises a plurality of cells (Figure 2b (the Examiner notes while the outer support structure embodiment of figure 17 is relied upon by the Examiner, Tuval indicates any of the inner support structures of the invention can be relied upon to place within the outer support structure of figure 17 ([0645]))).
Regarding claim 43, Tuval discloses the valve of claim 42 substantially as is claimed, 
wherein Tuval further discloses the outflow section comprises a plurality of cells (Figure 17 the commissure posts of the outflow sections show a cell in each post).
Regarding claim 45, Tuval discloses the valve of claim 41 substantially as is claimed, 
wherein Tuval further discloses the outflow section is configured to expand within and support against a native valve annulus (this is also stated as an “intended use” of the outflow section which Tuval (see explanation in the rejection to claim 41 above). In this case, see at least Figures 7a-c which show the device positionable against a native valve annulus, and the outflow section being located adjacent tissue).
Regarding claim 46, Tuval discloses the valve of claim 41 substantially as is claimed, 
configured to capture native leaflets between the first and second engagement arms and an outer surface of the inner support structure (this is stated as an “intended use” of the engagement arms (see explanation in the rejection to claim 45 above). Also see, Figures 7a-c where native leaflets 158 are shown to be captured ([0607])).
Regarding claim 48, Tuval discloses the valve of claim 41 substantially as is claimed, 
wherein Tuval further discloses the inflow section is configured to expand within and support against an atrium (this is stated as an intended use of the inflow section (See explanation in the rejection to claim 45 above). The inflow section of Tuval is understood capable of expanding within and supporting against an atrium. See also [0636] which describes the different valves which can be replaced/traversed).
Regarding claim 49, Tuval discloses the valve of claim 41 substantially as is claimed, 
wherein Tuval further discloses the frame further comprises fixation barbs attached to the inflow section (Figure 2b item 120).
Regarding claim 51, Tuval discloses the valve of claim 41 substantially as is claimed, 
wherein Tuval further discloses in the radially expanded configuration, the inflow section is flared radially outward from the outflow section (Figure 17).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 44 is/are rejected under pre-AIA  35 U.S.C. 102 as being anticipated by, or in the alternative under 35 U.S.C. 103(a) as being unpatentable over Tuval as is applied above.
Regarding claim 44, Tuval discloses the valve of claim 41 substantially as is claimed, 
wherein Tuval further discloses the outflow section has a circular cross-section (Figure 17) 
Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the shape of the outflow section so that it is circular, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Tuval.

Claim(s) 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval as is applied above in view of Rowe et al. (US 20090276040 A1), hereinafter known as Rowe.
claim 50, Tuval discloses the valve of claim 41 substantially as is claimed, 
but is silent with regards to the inflow section being D-shaped in the expanded configuration. 
However, regarding claim 50 Rowe teaches that a frame’s inflow section of a heart valve can be D-shaped (Figure 17).  Tuval and Rowe are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Tuval Haug Combination by having the inflow section have a D-shaped cross-section such as is taught by Rowe in order to mimic native shapes of healthy valves (e.g. if implanted in a mitral valve).  

Claim(s) 52-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval as is applied above, further in view of Haug et al. (US 20070162107 A1), hereinafter known as Haug
Regarding claims 52-53, Tuval discloses the valve of claim 51 substantially as is claimed, 
but is silent with regards to the inflow section of the inner support structure being asymmetrically shaped.
However, regarding claim 53 Haug teaches a heart valve which includes a frame comprising an inflow section (Annotated Figure 14b) and an outflow section (Annotated Figure 14b), the inflow section in a radially expanded configuration being asymmetrically shaped (Annotated Figure 14b) such that the .

    PNG
    media_image1.png
    479
    890
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/22/21